Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00539-CV

                      EX PARTE Roberto Pasquale-Gualtier PETITTO

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 17655A
                       Honorable N. Keith Williams, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       On June 5, 2019, this court issued an opinion and judgment in this appeal. Appellant
Roberto Pasquale-Gaultier Petitto timely filed a motion for rehearing and a motion for en banc
reconsideration. We DENY Appellant’s motion for rehearing, but acting sua sponte to clarify the
applicable analysis, we withdraw our June 5, 2019 opinion and judgment and substitute the opinion
and judgment of this date in their stead.

     In accordance with this court’s opinion of this date, we AFFIRM the trial court’s order
DENYING Appellant Robert Pasquale-Gualtier Petitto’s petition for expunction.

       Appellant’s motion for en banc reconsideration is moot.

       SIGNED July 31, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice